Title: From George Washington to General Henry Clinton, 6 June 1778
From: Washington, George
To: Clinton, Henry


                    
                        Sir
                        Head Quarters [Valley Forge] June 6th 1778
                    
                    On thursday I received the favor of your two Letters of the 3d Instant.
                    The packet addressed to the president of Congress has been forwarded to him.
                    In consequence of your Letter on the subject of prisoners, and a Note to Mr Boudinot from Mr Loring, I authorised Lt Colo. Hamilton, One of my Aids, to meet the latter ⟨and⟩ to make such propositions for an exchange, as the situation of the prisoners in our hands would justify. Those I find by a Letter from Mr Loring, have not met with your concurrence. As an Exchange is exceedingly interesting to the prisoners on both sides and mutually wished by us, I have directed Mr Boudinot, who has just returned to Camp, to request a meeting with Mr Loring to day at German Town, in order to discuss the point more fully than it was the other day; and to adopt every measure that circumstances will admit of, for accomplishing so desireable a work. Mr Beatty  who will succeed Mr Boudinot in the Commissary’s Office will accompany him. I have the Honor to be Sir Your Most Obedt servant
                    
                        Go: Washington
                    
                